Citation Nr: 0834355	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-44 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision.

In January 2008, the veteran testified at a hearing before 
the undersigned at the RO.

In March 2008, the Board remanded this case to the RO for 
further development of  evidence.


FINDING OF FACT

A low back disability is not shown to be related of the 
veteran's active duty service.  


CONCLUSION OF LAW

A low back disability was not incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
Dingess was provided in March 2006.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a comprehensive examination was provided in 
June 2008.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, VA clinical records dated from June 
2003 to April 2008, and specified private medical records.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  He was afforded a VA medical examination 
in June 2008.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Discussion

On induction into service, the veteran failed to report any 
back trouble.  In May 1968, the veteran complained of left 
hip pain.  An X-ray study of the lumbosacral spine revealed 
spondylosis at L5.  The left hip was normal.  That month, 
full trunk range of motion was observed.  There were no 
objective findings regarding the back.

In July 2003, the veteran sought VA treatment for his chronic 
low back pain that he indicated existed since service.  An 
August 2003 VA progress note reflected a diagnosis of 
degenerative disc disease of the lumbar spine with bilateral 
leg radiculopathy.

In January 2008, the veteran testified that he sustained a 
low back injury in April or May of 1967 when he was assaulted 
by a drill instructor who kicked him in the back.  

In June 2008, the VA was afforded a VA orthopedic examination 
to determine the nature and etiology of his claimed low back 
disability.  The examination report indicates that the 
examiner reviewed the record in its entirety in conjunction 
with the examination.  In the examination report, the 
examiner noted that the veteran's back-related complaints in 
service were discrete.  Moreover, the examiner observed that 
the first post-service reference to the back reflected 
problems in 1997.  As noted by the examiner, arthropathy was 
confirmed in 2004, but no objective finding of radiculopathy 
was annotated, and no surgical intervention or 
hospitalization had been applied.  Pursuant to his review of 
the record, examination of the veteran, and a review of 
radiologic studies, the examiner diagnosed diffuse 
lumbosacral spine degenerative arthropathy commensurate with 
the aging process and chronic wear and tear.  The examiner 
opined that it was not likely that the veteran's low back 
condition was related to service.  The examiner explained 
that the state of the veteran's low back was typical of 
people his age, and that the findings were not ones 
consistent with a single traumatic episode.  Furthermore, the 
examiner explained that there was no documented nexus between 
service and current findings relevant to the low back.

The Board observes that it cannot rely on the veteran's 
representations regarding the origins of his claimed low back 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  The only 
competent evidence of record, namely the June 2008 VA medical 
opinion, is against the veteran's claim.  Thus, based on the 
evidence showing no nexus between the veteran's low back 
disability and service, the Board must deny the claim.  Id.; 
38 C.F.R. § 3.303.

The Board observes as well that the lapse in time between the 
alleged in-service injury and the time the medical evidence 
indicates the veteran first sought care for a low back 
disability also weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).

The Board also notes that the veteran indicated that his in-
service low back injury occurred in 1967.  This assertion 
weighs against the veteran's claim because he was only in 
service for a number of months in 1968.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in June 2008, a VA examiner opined that 
the veteran's low back disability was unrelated to service 
but rather age related.  There is no competent medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


